DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because the abstract exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 2 is objected to because of the following informalities: in claim 2, line 3, “the axial direction” should read --an axial direction--.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities: in claim 3, line 14, “the other end” should read --another end--.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  claim 19 has double punctuation.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6, 8, 9, 13, 17, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the limitations “wherein; two of the unit bodies are opposed to each other, the supply flow paths of the two unit bodies are connected to each other, and the supply flow paths and the drive flow paths of the two unit bodies are drawn out from the side surfaces of the unit body” are unclear and indefinite. The limitations “two of the unit bodies”, “the supply flow paths”, and “the drive flow paths” are unclear and indefinite because there is insufficient antecedent basis for these limitations in the claim. Furthermore, claim 4 is dependent on claim 3, which claims a single body made of multiple parts. Claim 4 is to multiple bodies connected to each other. For examination purposes, claim 4 will be read the same as claim 8. However, please note the additional 112(b) rejections regarding claim 8 below.
Claims 4, 8, 9, and 18 recite the limitations "the side surfaces" in lines 4.  There is insufficient antecedent basis for these limitation in the claims.
Regarding claims 4, 8, 9, and 18, the limitations “the supply flow paths” and “the drive flow paths” are unclear and indefinite. Only one supply flow path and one drive flow path have been claimed. The recitation of two unit bodies does not mean that all of the limitations of the base claims are brought into the dependent claim.
Regarding claims 4, 8, 9, and 18, the limitations “drawn out from the side surfaces of the unit body” are unclear and indefinite. There are two unit bodies claimed and it is unclear and indefinite which unit body the flow paths are drawn out of. For examination purposes, the limitation will be read as -- drawn out from side surfaces of the unit bodies--.
Regarding claim 17, the limitation “a unit body” is unclear and indefinite. Claim 17 depends from claim 7, which incorporates the limitations of claim 1. It is unclear and indefinite if “a unit body” is the same unit body as claimed in claim 1 or a different unit body. For examination purposes, the limitation will be read as the same unit body.
Claims not specifically are referenced are rejected as being dependent on a rejected base claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7, 14-17, and 20, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peruglia et al. (U.S. Patent No. 3,749,125).

    PNG
    media_image1.png
    690
    991
    media_image1.png
    Greyscale

Annotated Figure 1 from Peruglia.
Regarding claim 1, Peruglia discloses:
A servo valve unit for driving a pneumatic actuator, comprising
a unit body (10) having a first end portion (see annotated figure above) and a second end portion (see annotated figure above)
a first valve portion (see annotated figure above)
a second valve portion 10a (Col. 3, lines 26-29)
a first seal member (21) that opens and closes the first valve portion (see annotated figure above; Col. 3, lines 38-47)
a second seal member (8) that opens and closes the second valve portion 10a (Col. 3, lines 26-29)
a first drive mechanism (20) for driving the first seal member (21) by a first electric pulse (Col. 3, lines 38-47)
a second drive mechanism (1) for driving the second seal member (8) by a second electric pulse (Col. 3, lines 1-9)
a supply flow path (23) extending between the first end portion (see annotated figure above) and the first valve portion (see annotated figure above)
Further regarding this limitation, “supply” flow path is merely a title for a flow path. Therefore, since flow is directed to another point by going along a flow path, any flow path is a “supply” flow path.
an exhaust flow path (11) extending between the second end portion (see annotated figure above) and the second valve portion 10a
Further regarding this limitation, “exhaust” flow path is merely a title for a flow path. Therefore, since flow is directed to another point by going along a flow path, any flow path is a “exhaust” flow path.
a common flow path (12) connected to the supply flow path (23) and the exhaust flow path (11) via the first valve portion (see annotated figure above) and the second valve portion (see annotated figure above)
a drive flow path (24) connected to the pneumatic actuator (col. 4, lines 41-63)
wherein: the first drive mechanism (20) and the second drive mechanism (1) are arranged in a drive mechanism arrangement portion (see annotated figure above) located between the first end portion (see annotated figure above) and the second end portion (see annotated figure above)
wherein: the drive flow path (24) branches from the common flow path (12) at a branch portion (see annotated figure above) located between the drive mechanism arrangement portion (see annotated figure above) and the first end portion (see annotated figure above) and extends to the first end portion (see annotated figure above)
Regarding claim 2, Peruglia discloses:
wherein the branch portion (see annotated figure above) is located between the drive mechanism arrangement portion (see annotated figure above) and the first end portion (see annotated figure above), and the supply flow path (23) and the drive flow path (24) extends to an axial direction of the unit body (10) in the first end portion (see annotated figure above)
Regarding claim 7, Peruglia discloses:
An apparatus comprising; a servo valve unit according to claim 1, the pneumatic actuator, and a movable member operated by the pneumatic actuator (Col. 4, lines 41-63)
Regarding claims 14-16 and 20, Peruglia discloses:
wherein each of the first drive mechanism (20) and the second drive mechanism (1) have a solenoid (20, 1), and the solenoids (20, 1) of the first drive mechanism (20) and the second drive mechanism (1) are arranged adjacent to each other with a single magnetic plate member (see annotated figure above) interposed therebetween (Col. 4, lines 41-63)
Further regarding the limitation “adjacent”, the claim requires a magnetic plate member between the two adjacent solenoids. Therefore, the solenoids are not connected or directly next to each other (one definition of adjacent). Therefore, the claim will be interpreted using the broad definition of adjacent - “not distant” (https://www.merriam-webster.com/dictionary/adjacent) as defined by Merriam-Webster.
Regarding claim 17, Peruglia discloses:
wherein the servo valve unit comprises the unit body (10, see annotated figure above) constituted by a plurality of body parts (10, see annotated figure above) arranged in an axial direction, and further comprises a fastening member (see annotated figure above) for fastening the body parts (10, see annotated figure above) in the axial direction
Claim(s) 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mayer (U.S. Patent no. 4,355,661).

    PNG
    media_image2.png
    509
    817
    media_image2.png
    Greyscale

Annotated Figure 2 from Mayer.
Regarding claim 3, Mayer discloses:
A servo valve unit for driving a pneumatic actuator having a unit body (200a, 200b, 100) constituted by a plurality of body parts (200a, 200b, 100) arranged in an axial direction, wherein said unit body (200a, 200b, 100) comprises:
a first valve portion 112 (Col. 4, lines 1-6)
a second valve portion 116 (Col. 4, lines 1-6)
a first seal member (370) that opens and closes the first valve portion 112 (see Figures 2 and 3)
a second seal member (370) that opens and closes the second valve portion 116 (see Figures 2 and 3)
a first drive mechanism (300a) for driving the first seal member (370) in the axial direction by a first electric pulse (Col. 7, lines 15-45)
a second drive mechanism (300b) for driving the second seal member (370) in the axial direction by a second electric pulse (col. 7, lines 15-45)
a supply flow path (see annotated figure above) extending between one end (see annotated figure above) of the unit body (200a, 200b, 100) and the first valve portion (112) in the axial direction (Col. 4, lines 17-22)
an exhaust flow path (see annotated figure above) extending between another end (see annotated figure above) of the unit body (200a, 200b, 100) and the second valve portion (116) in the axial direction (Col. 4, lines 17-22)
a common flow path (106) connected to the supply flow path (see annotated figure above) and the exhaust flow path (see annotated figure above) via the first valve portion (112) and the second valve portion 114 (see Figure 3)
a drive flow path (122) connected to the pneumatic actuator (Col. 4, lines 23-28)
wherein: the servo valve unit further comprises a fastening member (232) for fastening the body parts (see annotated figure above) in the axial direction (Col. 5, lines 45-58)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4-6 and 13, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayer in view of Brenner et al. (U.S. 2017/0108129).
Regarding claim 4, Mayer discloses the invention as essentially claimed, but fails to disclose wherein there are two unit bodies and the two of the unit bodies are opposed to each other, the supply flow paths of the two unit bodies are connected to each other, and the supply flow paths and the drive flow paths of the two unit bodies are drawn out from the side surfaces of the unit body.
Brenner teaches a valve assembly wherein there are two unit bodies (2, 2a) and the two of the unit bodies (2, 2a) are opposed to each other, supply flow paths of the two unit bodies (2, 2a) are connected to each other, and the supply flow paths and the drive flow paths of the two unit bodies (2, 2a) are drawn out from side surfaces of the unit bodies (see paragraphs 0080-0083; see Figure 2).
It would have been obvious to one of ordinary skill in the art at the time the invention as effectively filed to have modified Mayer to provide wherein there are two unit bodies and the two of the unit bodies are opposed to each other, the supply flow paths of the two unit bodies are connected to each other, and the supply flow paths and the drive flow paths of the two unit bodies are drawn out from the side surfaces of the unit bodies, as taught by Brenner, since a mere duplication of the essential working parts of a device involves only routine skill in the art.
Regarding claim 5, Mayer as modified teaches the invention as essentially claimed, and further teaches the first and second electric pulse having a frequency, but fails to teach wherein the frequencies of the first electric pulse and the second electric pulse are 100 Hz or more.
Since applicant has not disclosed that having the frequencies being 100Hz or more solves and stated problem or is for any particular purpose above the fact that it is faster, and it appears that the drive mechanisms of Mayer would perform equally well at the frequencies as claimed by applicant, it would have been an obvious matter of design choice, to one of ordinary skill in the art at the time the invention was effectively filed, to have modified the drive mechanisms of Mayer to have the frequencies of the first electric pulse and the second electric pulse are 100 Hz or more for the purpose of having a faster operating valve.
Regarding claims 6 and 13, Mayer as modified teaches the invention as essentially claimed, and further teaches wherein each of the first drive mechanism (300a) and the second drive mechanism (300b) have a solenoid, and the solenoids (300a, 300b) of the first drive mechanism (300a) and the second drive mechanism (300b) are arranged adjacent to each other with a single magnetic plate member (364) interposed therebetween (Col. 6, lines 37-55).
Regarding the limitation “a single magnetic plate member” the transitional phrasing for the claims is comprising and therefore additional elements beyond what is claimed still read on the claim.
Further regarding the limitation “adjacent”, the claim requires a magnetic plate member between the two adjacent solenoids. Therefore, the solenoids are not connected or directly next to each other (one definition of adjacent). Therefore, the claim will be interpreted using the broad definition of adjacent - “not distant” (https://www.merriam-webster.com/dictionary/adjacent) as defined by Merriam-Webster.
Claims 8, 9, and 18, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Peruglia in view of Brenner.
Regarding claims 8, 9, and 18, Peruglia discloses the invention as essentially claimed, but fails to disclose wherein there are two unit bodies and the two of the unit bodies are opposed to each other, the supply flow paths of the two unit bodies are connected to each other, and the supply flow paths and the drive flow paths of the two unit bodies are drawn out from the side surfaces of the unit body.
Brenner teaches a valve assembly wherein there are two unit bodies (2, 2a) and the two of the unit bodies (2, 2a) are opposed to each other, supply flow paths of the two unit bodies (2, 2a) are connected to each other, and the supply flow paths and the drive flow paths of the two unit bodies (2, 2a) are drawn out from side surfaces of the unit bodies (see paragraphs 0080-0083; see Figure 2).
It would have been obvious to one of ordinary skill in the art at the time the invention as effectively filed to have modified Peruglia to provide wherein there are two unit bodies and the two of the unit bodies are opposed to each other, the supply flow paths of the two unit bodies are connected to each other, and the supply flow paths and the drive flow paths of the two unit bodies are drawn out from the side surfaces of the unit bodies, as taught by Brenner, since a mere duplication of the essential working parts of a device involves only routine skill in the art.
Claims 10-12 and 19, is/are rejected under 35 U.S.C. 103 as being unpatentable over Peruglia.
Regarding claims 10-12 and 19, Peruglia discloses the invention as essentially claimed, further disclosing the first and second electric pulse having a frequency, but fails to disclose wherein the frequencies of the first electric pulse and the second electric pulse are 100 Hz or more.
Since applicant has not disclosed that having the frequencies being 100Hz or more solves and stated problem or is for any particular purpose above the fact that it is faster, and it appears that the drive mechanisms of Peruglia would perform equally well at the frequencies as claimed by applicant, it would have been an obvious matter of design choice, to one of ordinary skill in the art at the time the invention was effectively filed, to have modified the drive mechanisms of Peruglia to have the frequencies of the first electric pulse and the second electric pulse are 100 Hz or more for the purpose of having a faster operating valve.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lichtenberg (U.S. Patent No. 4,617,961) disclose a servo valve unit comprising a unit body; a first and second valve; first and second seal members; first and second drive mechanisms; and supply, exhaust, common, and drive flow paths.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E CARY whose telephone number is (571)272-9427.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Craig Schneider can be reached at (571)-272-3607, Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/KELSEY E CARY/               Primary Examiner, Art Unit 3753